          Case 1:04-cv-00798-PLF-GMH Document 1435 Filed 03/26/21 Page 1 of 2
                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                           )
                                                     )
           Plaintiff,                                )
                                                     )
                          v.                           Civil Action No. 1:04-cv-00798-PLF/GMH
                                                     )
                                                     )
                                                     )
 ALL ASSETS HELD AT BANK JULIUS
                                                     )
 BAER & COMPANY, LTD., GUERNSEY
                                                     )
 BRANCH, ACCOUNT NUMBER 121128,
                                                     )
 IN THE NAME OF PAVLO
                                                     )
 LAZARENKO, LAST VALUED AT
                                                     )
 APPROXIMATELY $2 MILLION IN
                                                     )
 UNITED STATES DOLLARS, ET AL.,
                                                     )
                                                     )
           Defendants.                               )

                                         JOINT STATUS REPORT

          Pursuant to this Court’s February 2, 2021 Order (Dkt. No. 1413), Plaintiff United States of

America and Claimants Pavel, Katerina and Lecia Lazarenko (the “Parties”) jointly file this Status

Report.

          Joint Position of the Parties: Discovery has been stayed by the District Court pending a ruling

on the United States’ motions to strike. (Dkt. No. 1313). Two of the United States’ motions remain

pending. (Dkt. Nos. 1256 and 1317). The Parties suggest they should file a status report either fourteen

days after the Court decides both of the currently pending standing motions, or by June 25, 2021,

whichever occurs sooner.

          Additional Position of Claimants Pavel, Katerina, and Lecia Lazarenko: Claimants reserve

the right to ask the District Court to modify the expert discovery stay after it rules on the first of the two

standing motions.



 By: /s/ Jed Silversmith                            By: /s/ Emily Beckman
 Grant S. Palmer                                    Emily Beckman
 Jed M. Silversmith                                 KING CAMPBELL PORETZ
 BLANK ROME LLP                                     108 N. Alfred Street
 One Logan Square, 130 N. 18th Street               Alexandria, VA 22314
      Case 1:04-cv-00798-PLF-GMH Document 1435 Filed 03/26/21 Page 2 of 2
Philadelphia PA 19103                    703-683-7070 (Phone)
Phone: (215) 569-5789                    703-652-6010 (Fax)
Fax: (215) 832-5789
       and                               Daniel Horowitz
Barry W. Levine                          LAW OFFICES OF DANIEL
1825 Eye Street NW                       HOROWITZ
Washington, DC 20006                     3650 Mt Diablo Blvd
Phone: (202) 420-2200                    Lafayette, CA 94549
Fax: (202) 420-2201                      (925) 299-6720 (Phone)
       and
Ian M. Comisky                           Attorneys for Claimants KATERINA
William H. Stassen                       LAZARENKO and LESSIA LAZARENKO
FOX ROTHSCHILD LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
Phone: (215) 299-2795
Fax: (215) 299-2150
       and
David B. Smith
Nicholas D. Smith
LAW OFFICES OF DAVID B. SMITH
108 N. Alfred St.
Alexandria, VA 22314

Attorneys for Claimant
PAVEL LAZARENKO

DEBORAH CONNOR
CHIEF, MONEY LAUNDERING
AND ASSET RECOVERY SECTION

By: /s/ Adam J. Schwartz

DANIEL H. CLAMAN
TERESA C. TURNER JONES
ADAM J. SCHWARTZ
Attorneys
Money Laundering and Asset Recovery
Section
Criminal Division
United States Department of Justice
1400 New York Avenue, N.W., 10th Floor
Washington, D.C. 20530
Telephone: (202) 514-1263

Attorneys for Plaintiff
UNITED STATES OF AMERICA
